The board of trustees of the village of Bronxville, Westchester county, on charges of insubordination and dereliction of duty, dismissed respondent as a patrolman of the police department of the village. The appeal is from an order sustaining a *994certiorari order, annulling the determination and reinstating respondent. Order reversed on the law, without costs, certiorari proceeding dismissed and determination of the board of trustees reinstated and confirmed. Petitioner admits that he deliberately failed to report for police duty at night, with knowledge of his assignment, for no other reason than that by doing so he would have lost his day off. He admits also that he did this without notice to his superiors and without application for a change of assignment that would have given him his day off, although he knew of his assignment for five days before it became effective. His only contentions here are that he was not charged, tried and found guilty in accordance with section 8 of chapter 103 of the Laws of 1936, and that his offense did not warrant his dismissal. The record discloses that the statute was complied with in every respect, and the admitted offense warranted petitioner’s dismissal. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur. [168 Misc. 119.]